AFFIRM; and Opinion Filed August 3, 2017.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00946-CR

                          MICHAEL AARON TAYLOR, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00540-R

                            MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Brown
       Michael Aaron Taylor appeals his conviction for felony family violence assault,

enhanced. See TEX. PEN. CODE ANN. 22.01(b)(2)(A). After finding appellant guilty, the jury

assessed punishment at six years’ confinement.       In a single issue, appellant contends the

evidence is legally insufficient to link him to a prior conviction that was admitted during the

punishment phase. For the following reasons, we affirm.

       On December 30, 2015, after a night of drinking, appellant and his then girlfriend, A.K.,

drove to a convenience store to purchase cigarettes. A.K. testified they began to argue and, when

they reached the store, appellant became violent. Appellant dragged A.K. from the car, held her

down, and began hitting her face repeatedly. A.K. eventually broke free and ran into the store.

Police responded to the scene and found A.K. with a smashed lip and bruised face. She was

transported to the hospital. The State presented evidence that, earlier in 2015, appellant was
convicted of family violence assault. The jury found appellant guilty of family violence assault,

enhanced.

       At punishment, A.K. testified that, over the course of her relationship with appellant, he

physically assaulted her on multiple occasions. Two other women testified they had dated

appellant and, during their respective relationships, appellant physically assaulted them on

multiple occasions.    The State also presented evidence of appellant’s prior criminal record,

including evidence that appellant was previously convicted of family violence assault in 2006, in

2008, and two times in 2015.

       In his sole issue, appellant asserts the “evidence is insufficient to link him” to the 2006

family violence assault conviction and, as a result, he is entitled to a new punishment hearing.

He relies on Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007) to support his

contention. In Flowers, the issue was whether the State met its burden to establish a prior

conviction that was used to enhance the punishment range for the offense. See id. The Court of

Criminal Appeals held, to establish a defendant has been convicted of a prior offense, the State

must prove beyond a reasonable doubt that (1) a prior conviction exists, and (2) the defendant is

linked to that conviction. Id.

       Here, the State did not use the 2006 judgment to prove a prior conviction for

enhancement purposes.       Rather, the 2006 judgment was admitted as evidence relevant to

sentencing. Even if the trial court erred in admitting the judgment, we could not reverse unless

it had a substantial and injurious impact in determining the jury’s punishment verdict. See

Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004); see also TEX. R. APP. P. 44.2(b).

       At punishment, the State presented evidence that appellant committed numerous

unadjudicated extraneous family violence assaults against multiple women. The State also

presented evidence appellant had three prior felony family violence assault convictions. In light
                                                2
of the record as a whole, we determine admission of the 2006 judgment did not have a

substantial or injurious impact on the jury's punishment verdict. We affirm the trial court’s

judgment.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

160946F.U05




                                             3
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL AARON TAYLOR, Appellant                      On Appeal from the 265th Judicial District
                                                     Court, Dallas County, Texas
No. 05-16-00946-CR        V.                         Trial Court Cause No. F16-00540-R.
                                                     Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                         Francis and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 3rd day of August, 2017.




                                                 4